Citation Nr: 1008044	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-06 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus, 
left great toe, status post bunionectomy and osteotomy with 
degenerative joint disease and elevated metatarsal, currently 
rated as 30 percent disabling.

2.  Entitlement to a higher initial rating for residuals, 
donor site (scar), left distal femur, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and November 2005 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Notices of disagreement were received in March 
2005 and March 2006, a statement of the case was issued in 
March 2007, and a substantive appeal was received in March 
2007.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated on his March 2007 substantive appeal 
(VA Form 9) that he wished to present testimony to the Board 
via a Travel Board hearing.  In an attached document, the 
Veteran indicated that he wanted both an RO hearing and a 
Board hearing.  The record shows that an RO hearing was 
conducted in August 2007.  However, it does not appear that 
the Veteran was scheduled for a Board hearing, nor does it 
appear that he has withdrawn the request for a Board hearing.  
Under the circumstances, the Veteran must be afforded an 
opportunity to present testimony at a Board hearing as 
requested.   

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board hearing at the RO.  After the 
hearing is conducted, or in the event the 
Veteran withdraws his hearing request or 
fails to report for the hearing, the case 
should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


